



Exhibit 10.1
First Amendment and Limited Waiver to
Amended and Restated Credit Agreement


This First Amendment and Limited Waiver to Amended and Restated Credit Agreement
(this “Amendment”), dated as of April 29, 2019 (the “Effective Date”), is among
Kingfisher Midstream, LLC, a Delaware limited liability company (the
“Borrower”), each of the Lenders that is a signatory hereto, and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) and in its
separate capacity as “LC Issuer”.
Recitals
A.    The Borrower and the Lender Parties are parties to that certain Amended
and Restated Credit Agreement, dated as of May 30, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), pursuant to which the Lender Parties have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.
B.     The Borrower has advised the Administrative Agent that certain Defaults
or Events of Default under the Loan Documents have arisen from the Borrower’s
violation of (i) Section 6.2(b) of the Credit Agreement with respect to the
required delivery of quarterly financials for the Fiscal Quarter ending December
31, 2018 within sixty days after the end of such quarter (the “6.2(b) Event of
Default”); (ii) Section 6.17(b) of the Credit Agreement, which required notice
to the Administrative Agent within 30 days of the acquisition by Oklahoma
Produced Water Solutions, LLC, a Restricted Person (the “Buyer”), of certain
property interests in Kingfisher County, Oklahoma pursuant to that certain
Purchase and Sale Agreement, dated as of November 9, 2018 (the “PSA”), by and
between Oklahoma Energy Acquisitions, LP, as seller, and Oklahoma Produced Water
Solutions, LLC, as buyer (the “6.17(b) Event of Default”); (iii) Section 6.17(c)
of the Credit Agreement, which required delivery of copies of the recorded
instruments of transfer related to the PSA within 30 days of the end of the
Fiscal Quarter during which such instruments were made available to it or any
Restricted Person (the “6.17(c) Event of Default”); (iv) Section 6.4(b) of the
Credit Agreement, which required notice of the other Specified Events of Default
(as defined below) (the “6.4(b) Event of Default”); (v) Section 6.1 of the
Credit Agreement, which required performance of all other covenants in the Loan
Documents, by virtue of the other Specified Events of Default (the “Section 6.1
Event of Default”); or (vi) any representation or warranty made or deemed made
as to the absence of any Defaults or Events of Default in respect of the
foregoing (including, but not limited to, Section 5.1 of the Credit Agreement)
(the “Rep Accuracy Default”, together with the 6.2(b) Event of Default, the
6.17(b) Event of Default, the 6.17(c) Event of Default, the 6.4(b) Event of
Default and the 6.1 Event of Default, collectively the “Specified Events of
Default”).
D.    The parties hereto desire to enter into this Amendment to provide the
limited waiver set forth herein and to amend the Credit Agreement on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term (including in the introductory
paragraph and recitals of this Amendment) that is defined in the Credit
Agreement and is not otherwise defined in this Amendment shall have the meaning
ascribed such term in the Credit Agreement.


Section 2.Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Lender Parties hereby waive the Specified Events of Default, including to the
extent such Specified Events of Default separately constitute Defaults or Events
of Default under any other Loan Document. The limited waiver granted in this
Section 2 is a one-time waiver and limited solely to the Specified Events of
Default, including to the extent such Specified Events of Default separately
constitute Defaults or Events of Default under any other Loan Document, and
nothing contained in this Section 2 shall be deemed a consent to, or waiver of,
any other action or inaction of the Borrower, any Guarantor or any Restricted
Subsidiary that constitutes (or would constitute) a violation of any provision
of the Credit Agreement or any other Loan Document. No Lender Party shall be
obligated to grant any future waivers, consents or amendments with respect to
any other provision of the Credit Agreement or any other Loan Document and such
limited waiver shall not constitute a course of dealing among the parties.


Section 3.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 4 hereof, the Credit Agreement
shall be amended effective as of the Effective Date in the manner provided in
this Section 3.





--------------------------------------------------------------------------------







3.1    New Definitions. Section 1.1 of the Credit Agreement is hereby amended to
add thereto in alphabetical order each of the following definitions, which shall
read in full as follows:


“Division” means, with respect to any Person, that any such Person (a) divides
into two or more separate Persons (whether or not the original Person survives
such division) or (b) creates, or reorganizes into, one or more series, in each
case as contemplated under the laws of any applicable jurisdiction.
“Excess Cash” means, at any time, the aggregate cash or cash equivalents of the
Borrower and its Restricted Subsidiaries (other than Excluded Cash) in excess of
$15,000,000 (which amount may be amended from time to time with the written
consent of the Borrower and the Required Lenders).
“Excluded Account” means a deposit account of the Borrower or any Restricted
Subsidiary that is (a) specifically and exclusively used for payroll, payroll
taxes, and other employee wage and benefit payments to or for the benefit of the
Borrower’s or any Restricted Subsidiary’s salaried employees or (b) expressly
excluded from the Collateral pursuant to the Security Agreement.
“Excluded Cash” means (a) any cash or cash equivalents of the Borrower or any
Restricted Subsidiary in an Excluded Account, (b) any cash or cash equivalents
constituting Cash Collateral held by the Administrative Agent pursuant to this
Agreement or any other Loan Document and (c) checks issued, wires initiated or
automated clearing house transfers initiated, in each case (i) solely to the
extent issued or initiated to satisfy bona fide expenditures of any Restricted
Person and (ii) on account of transactions not prohibited under this Agreement
and in the Ordinary Course of Business.


“First Amendment Effective Date” means April 29, 2019.
“FY 2018 Compliance Delivery Date” has the meaning given to it in Section
6.2(a).
“Ordinary Course of Business” means consistent with normal and prudent business
practices not prohibited by this Agreement; provided that, the amount of any
payment to fund retainers, advances, or prepayments for services, in each case,
made to lawyers, accountants, bankers or management consultants (collectively,
“Specified Professionals”), exceeding the amount already, or reasonably expected
to be, earned by and payable to such Specified Professionals within the next
subsequent 45 days from any date of determination is hereby deemed not to be in
the “Ordinary Course of Business”.
“Q1 2019 Compliance Delivery Date” has the meaning given to it in Section
6.2(b).
“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of May 30, 2018, by each Restricted Person from time to time party
thereto in favor of the Administrative Agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
3.2    Amended and Restated Definition. Section 1.1 of the Credit Agreement is
hereby amended to amend and restate the definition of “Availability”, which
shall read in full as follows:


“Availability” means:
(a)    with respect to any time of determination during the period commencing on
the Closing Date and ending on the Q2 2018 Compliance Delivery Date, the lesser
of (i) the Aggregate Commitment, and (ii) $200,000,000;
(b)     with respect to any time of determination during the period commencing
on the First Amendment Effective Date and ending on the later to occur of the FY
2018 Compliance Delivery Date and the Q1 2019 Compliance Delivery Date, the
least of (i) $225,000,000, (ii) the Aggregate Commitment and (iii) the maximum
amount that, together with the aggregate amount of all then-outstanding
Consolidated Funded Indebtedness that does not constitute Facility Usage at such
time, would result in Borrower being in pro forma compliance with all Applicable
Leverage Covenants at such time, calculated using Consolidated Adjusted EBITDA
for the most recently ended Rolling Period for which the financial statements
and Compliance Certificate were delivered pursuant to Section 6.2(b); and





--------------------------------------------------------------------------------





(c)    with respect to any other time of determination, the lesser of (i) the
Aggregate Commitment and (ii) the maximum amount that, together with the
aggregate amount of all then-outstanding Consolidated Funded Indebtedness that
does not constitute Facility Usage at such time, would result in Borrower being
in pro forma compliance with all Applicable Leverage Covenants at such time,
calculated using Consolidated Adjusted EBITDA for the most recently ended
Rolling Period for which the financial statements and Compliance Certificate
were delivered pursuant to Section 6.2(b).
3.3    Divisions. Article I of the Credit Agreement is hereby amended by adding
new Section 1.8 immediately following Section 1.7 therein, which new Section 1.8
shall read in its entirety as follows:


Section 1.8.    Divisions.    For all purposes under the Loan Documents, in
connection with any Division or plan of Division: (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity at
such time. Notwithstanding anything to the contrary in this Agreement, (x) any
resulting division or series of any Person that, prior to a Division, is a
Restricted Subsidiary, Guarantor, Restricted Person or any other like term shall
remain a Restricted Subsidiary, Guarantor, Restricted Person or other like term,
respectively, after giving effect to such Division, to the extent required under
this Agreement, and any resulting divisions or series of such Persons shall
remain subject to the same restrictions and corresponding exceptions applicable
to the pre-Division predecessor of such divisions or series, (y) in no event
shall Borrower or, prior to a Borrower Equity Pledge Release in respect of any
Borrower Equity Pledge, the relevant Borrower Equity Pledgor, be permitted to
effectuate a Division, and (z) if any Restricted Subsidiary shall consummate a
Division permitted under this Agreement in accordance with the foregoing, such
Restricted Subsidiary shall be required to (effective simultaneously with the
effectiveness of such Division) comply with the applicable requirements of this
Agreement and the Security Documents, including actions described in Section 7.3
of the Security Agreement.
3.4    Commitment for Additional Eurodollar Borrowings. Section 2.1 of the
Credit Agreement is hereby amended by replacing “no more than four (4)
Borrowings of Eurodollar Loans” therein with “no more than six (6) Borrowings of
Eurodollar Loans”.
3.5    Existence of Additional Eurodollar Borrowings. Section 2.3 of the Credit
Agreement is hereby amended by replacing “no more than four (4) Borrowings of
Eurodollar Loans” therein with “no more than six (6) Borrowings of Eurodollar
Loans”.
3.6    Mandatory Prepayment with Excess Cash. Section 2.7 of the Credit
Agreement is hereby amended by adding new subsection (e) immediately following
subsection (d) therein, which new subsection (e) shall read in its entirety as
follows:


(e)    If, at the close of business on the last Business Day of each week, the
Borrower and the Restricted Subsidiaries have any Excess Cash, the Borrower
shall prepay Borrowings on the next succeeding Business Day, which prepayment
shall be in an amount equal to the amount of such Excess Cash on such last
Business Day of the applicable week.
3.7    New Condition to Borrowing. Section 4.2(d) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:


(d)(i) At the time of and immediately after giving effect to any Borrowing of
Loans (and any application of the proceeds thereof in the Ordinary Course of
Business on the date of the requested Borrowing), the Facility Usage will not be
in an amount in excess of the Availability, (ii) the Borrower and the Restricted
Subsidiaries shall not have any Excess Cash immediately prior to or after giving
effect to such Borrowing, in each case determined after giving effect to any
intended use of proceeds in the Ordinary Course of Business (as certified by the
Borrower, to the extent applicable, in the related Borrowing Notice) on or
before the date that is one Business Day after the date the Borrower receives
the funds from such Borrowing, nor may such Borrowing, after giving effect to
any such intended use of proceeds in the Ordinary Course of Business (as
certified by the Borrower, to the extent applicable, in the related Borrowing
Notice), be in an amount that would trigger a mandatory prepayment under Section
2.7(e), and (iii) such Loans shall be funded into and maintained until used in
accordance with this Agreement in (A) an account of the Borrower over which the
Administrative Agent has “control” (within the meaning of Section 9.104 of the
UCC) or (B) an Excluded Account to the extent permitted in accordance with the
definition thereof.





--------------------------------------------------------------------------------





3.8    Financials. Section 6.2 of the Credit Agreement is hereby amended by
amending and restating subsections (a) and (b) contained therein to read in
their respective entireties as follows:


(a) As soon as available, and in any event within one hundred-twenty (120) days
after the end of each Fiscal Year, complete Consolidated financial statements of
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion, based on an audit
using generally accepted auditing standards, by an independent certified public
accounting firm of recognized standing selected by Borrower and acceptable to
Administrative Agent, stating that such Consolidated financial statements have
been so prepared; provided that, solely with respect to the Fiscal Year ending
December 31, 2018, such financial statements will only cover the period
commencing on February 9, 2018 and ending on December 31, 2018 and such
financial statements shall be provided no later than one hundred sixty five
(165) days after the end of such Fiscal Year (the date on which such financial
statements and a Compliance Certificate are delivered in accordance with this
Section 6.2(a), the “FY 2018 Compliance Delivery Date”). These financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year.


(b) As soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter (except for the Fiscal Quarter ended March 31, 2019,
which shall be delivered within 105 days of the end of such Fiscal Quarter (the
date on which such financial statements and a Compliance Certificate are
delivered in accordance with this Section 6.2(b), the “Q1 2019 Compliance
Delivery Date”)), Borrower’s Consolidated balance sheet as of the end of such
Fiscal Quarter and Consolidated statements of Borrower’s earnings and cash flows
for such Fiscal Quarter and for the period beginning on the first day of the
then current Fiscal Year to the end of such Fiscal Quarter, all in reasonable
detail and prepared in accordance with GAAP, subject to changes resulting from
normal year-end adjustments and the absence of footnotes. In addition Borrower
will, together with each such set of financial statements and each set of
financial statements furnished under subsections (a) and (b) of this Section,
furnish a Compliance Certificate signed by a Responsible Officer of Borrower
stating that such financial statements present fairly the financial condition
and the results of operations of Borrower and its Restricted Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP (subject to
normal year-end adjustments and the absence of footnotes), stating that he/she
has reviewed the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.14 and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.
3.9    Notice of Modifications to Material Contracts. Section 6.2 of the Credit
Agreement is hereby amended by adding new subsection (l) immediately following
subsection (k) therein, which new subsection (l) shall read in its entirety as
follows:


(l) Borrower shall promptly, and in no event later than the fifth Business Day,
after a Responsible Officer of the Borrower becomes aware thereof, give notice
to the Administrative Agent of any amendment, restatement, consent, waiver,
other modification and/or termination (other than scheduled terminations
pursuant to the terms thereof) in respect of any Material Contract that
decreases projected Consolidated revenue (when viewed over the next succeeding
twelve-month period) of the Borrower and its Restricted Subsidiaries from such
Material Contract by more than 17.5% as a result of changes to rates, acreage
dedications or committed volumes from such Material Contract, together with
copies of the documentation relating to such event.
3.10    Amendments to Limitation on Mergers. Section 7.4 of the Credit Agreement
is hereby amended to (i) insert the phrase “excluding any Division,” immediately
following the phrase “(each of the foregoing transactions,” appearing therein
and (ii) insert the phrase “divide, enter into any plan of Division, or be
subjected to any Division,” immediately prior to the phrase “or liquidate or
dissolve” appearing therein.


3.11    Amendments to Permitted Distributions. Section 7.6 of the Credit
Agreement is hereby amended by amending and restating subsections (e), (f), and
(i) contained therein to read in their respective entireties as follows:


(e)    from and after the later to occur of the FY 2018 Compliance Delivery Date
and the Q1 2019 Compliance Delivery Date, cash Distributions for any purpose, so
long as, both before and after giving pro forma effect to such Distribution, (i)
no Default or Event of Default has occurred or is continuing on the date of such
Distribution, (ii) the ratio of Consolidated Funded Indebtedness upon making
such Distribution to Consolidated Adjusted EBITDA for the Rolling Period ending
with the end of the most recently ended Fiscal Quarter does not exceed 3.50 to
1.00, and (iii) Unused Availability on such date is equal to or greater than the
greater of (x) $30,000,000 and (y) 10% of the Commitments; provided that not
more than five Business Days nor less than one Business





--------------------------------------------------------------------------------





Day prior to such Distribution, the Borrower shall deliver a certificate signed
by a Responsible Officer certifying and reflecting computations satisfactory to
Administrative Agent that the conditions set forth in the foregoing clauses (i),
(ii) and (iii) have been satisfied;
(f)    from and after the later of (i) the date of delivery of the financial
statements and Compliance Certificate required by Section 6.2(b) for the Fiscal
Quarter ending June 30, 2018 and (ii) the effective date of any Qualifying IPO,
a Distribution of Available Cash once each Fiscal Quarter so long as, giving pro
forma effect to any Indebtedness incurred at or prior to the time of such
Distribution, the Borrower is in compliance with the financial covenants
described in Section 7.14 on a pro forma basis; provided that not more than five
Business Days nor less than one Business Day prior to such Distribution, the
Borrower shall deliver a certificate signed by a Responsible Officer certifying
and reflecting computations satisfactory to Administrative Agent showing
compliance on a pro forma basis with the requirements of Section 7.14;
(i)    so long as (i) such payments are made within ten (10) Business Days
following the consummation of a Qualifying IPO, (ii) no Default is continuing at
the time of such payments, and (iii) the Borrower is in pro forma compliance
with all applicable covenants set forth in Section 7.14 at the time of such
payments, the Borrower may make cash Distributions in accordance with the
related Qualifying IPO Registration Statement; provided that not more than five
Business Days nor less than one Business Day prior to such Distribution, the
Borrower shall deliver a certificate signed by a Responsible Officer certifying
and reflecting computations satisfactory to Administrative Agent showing
compliance on a pro forma basis with the requirements of Section 7.14; and
3.12    Material Contracts. Section 8.1 of the Credit Agreement is hereby
amended by deleting the “and” appearing at the end of clause (k) thereof,
replacing the “.” appearing at the end of clause (l) thereof with a “; and” and
adding new subsection (m) immediately following subsection (l) therein, which
new subsection (m) shall read in its entirety as follows:


(m) Any one or more amendments, restatements, consents, waivers, other
modifications and/or terminations (other than scheduled terminations pursuant to
the terms thereof) occur with respect to one or more Material Contracts
involving an Affiliate of a Restricted Person (other than any such Affiliate
that is itself a Restricted Person under the Loan Documents) as counterparty to
the Borrower and/or its Restricted Subsidiaries during any six (6) month period
that, in the aggregate, as a result of changes to rates, acreage dedications or
committed volumes, decrease projected Consolidated revenue (when viewed over the
next succeeding twelve-month period and considering new enforceable revenue
producing contracts) of the Borrower and its Restricted Subsidiaries by more
than 15% of the trailing four Fiscal Quarters’ Consolidated revenue of the
Borrower and its Restricted Subsidiaries as reported in the financial statements
most recently delivered in accordance with Section 6.2(b) as of the date of
determination.
3.13    Amended and Restated Form of Borrowing Notice. Exhibit B to the Credit
Agreement is hereby amended and restated in its entirety as Exhibit B attached
hereto.


Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the following:


4.1    The Administrative Agent shall have received counterparts of this
Amendment which are duly executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, each of which shall be originals,
facsimiles or other electronic image scan transmission (e.g., “pdf” or “tif”)
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Borrower or the Lenders, as applicable,
and each in form and substance reasonably satisfactory to the Administrative
Agent.


4.2    After giving effect to the limited waiver in Section 2 hereof, (1) all
representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) as of
the Effective Date as if such representations and warranties had been made as of
such date, except to the extent that such representation or warranty was made as
of a specific date, in which case such representation or warranty shall be true
and correct in all material respects (except where qualified by materiality, in
which case, true and correct in all respects) as of such specific date and
except that for purposes of this Section 4.2, the representations and warranties
contained in subsection (a) of Section 5.6 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.2 of the Credit Agreement and (2) after
giving effect to the limited waiver in Section 2, no Default or Event of Default
shall exist or have occurred and be continuing on and as of the Effective Date.


4.3    The Administrative Agent shall have received a perfection certificate
signed by a Responsible Officer of the Borrower and in form and substance
satisfactory to the Administrative Agent.





--------------------------------------------------------------------------------







4.4 The Borrower shall have paid a consent fee payable to each of the
undersigned consenting Lenders executing this Amendment on or prior to the date
hereof (the “Consenting Lenders”) in an amount equal to 5 basis points (0.05%)
of such Consenting Lender’s Applicable Percentage of the aggregate Commitments
as of the date hereof.


Section 5.    Miscellaneous.


5.1    Confirmation and Effect. The provisions of the Credit Agreement and each
Security Document shall remain in full force and effect in accordance with its
terms following the effectiveness of this Amendment, and, except as set forth in
Section 2, this Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document.


5.2    Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, the Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4, this Amendment shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.


5.3    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


5.4    Governing Law; Submission to Process. THIS AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.7(b), (c) and
(d) of the Credit Agreement shall apply to this Amendment, mutatis mutandis.


5.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (A) ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY), AND (B) ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LEGAL
PROCEEDING ANY “SPECIAL DAMAGES”, AS DEFINED BELOW. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS THAT ANY
PARTY HERETO AS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


5.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent in accordance with Section 10.4 of the Credit Agreement for
all of its reasonable, documented out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7    Severability. If any term or provision of this Amendment shall be
determined to be illegal or unenforceable all other terms and provisions of this
Amendment shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable Law.


5.8    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under the Credit Agreement.


5.9    Release. The Borrower and each other Restricted Person on their own
behalf and on behalf of their predecessors, successors, heirs, legal
representatives and assigns (collectively, the “Releasing Parties”), hereby
acknowledge and stipulate that as of the Effective Date, none of the Releasing
Parties has any known claims or known causes of action of any kind whatsoever





--------------------------------------------------------------------------------





against Administrative Agent, any other Secured Party (IN EACH CASE, IN THEIR
CAPACITIES AS SUCH) or any of their officers, directors, employees, agents,
attorneys, affiliates or representatives, or against any of their successors or
PERMITTED assigns, IN EACH CASE, ACTING IN RELATION TO THE LOAN DOCUMENTS or in
respect of Cash Management services or hedging contracts to the extent the
related Cash Management Obligations or Lender Hedging Obligations constitute
Secured Obligations (each of the foregoing, collectively, the “Released
Parties”). Each of the Releasing Parties hereby forever releases, remises,
discharges and holds harmless the Released Parties, from any and all known
claims, causes of action, demands, and liabilities of any kind whatsoever,
whether direct or indirect, fixed or contingent, liquidated or nonliquidated,
disputed or undisputed, which any of the Releasing Parties has or may acquire in
the future relating in any way to any event, circumstance, action, or failure to
act IN RESPECT OF THE LOAN DOCUMENTS or in respect of Cash Management services
or hedging contracts to the extent the related Cash Management Obligations or
Lender Hedging Obligations constitute Secured Obligations PRIOR TO THE DATE
HEREOF through the date of this Amendment.


5.10    Covenant Not to Sue. The Borrower and each other Restricted Person, on
their own behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by THE Borrower or such other Restricted Person pursuant
to Section 5.9 hereof. If the Borrower or any other Restricted Person or any of
their successors, PERMITTED assigns or other legal representatives violates the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation TO THE
EXTENT REQUIRED BY SECTION 10.4(A) OF THE CREDIT AGREEMENT.


5.11    Reservation of Rights. Except with respect to the limited waiver in
Section 2 hereof, no failure or delay on the part of Administrative Agent or any
Lender to exercise any right or remedy under the Credit Agreement, any other
Loan Document or applicable law shall operate as a consent to or waiver thereof,
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise of any right or remedy, all of which are cumulative
and are expressly reserved.


5.12    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. The Borrower and each other Restricted Person
hereby extends the Liens securing the Secured Obligations until the Secured
Obligations have been paid in full, and agrees that the limited waiver in
Section 2 hereof and the amendments and modifications herein contained shall in
no manner affect or impair the Secured Obligations or the Liens securing payment
and performance thereof.


5.13    No Implied Waivers. No failure or delay on the part of the
Administrative Agent or the Lenders in exercising, and no course of dealing with
respect to, any right, power or privilege under this Amendment, the Credit
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Amendment, the Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege,
all of which are cumulative and are expressly reserved. Except for the limited
waiver in Section 2 hereof, nothing contained in this Amendment shall be deemed
a consent to or waiver of, or a commitment or obligation on the part of the
Administrative Agent or the Lenders to any future consent to or waiver of, any
other action or inaction on the part of the Borrower or any other Restricted
Person that constitutes (or would constitute) a violation of or departure from
any covenant, condition or other obligation of the Borrower or any other
Restricted Person under the Credit Agreement and the other Loan Documents. Any
such waivers or consents must be specifically agreed to in writing in accordance
with Section 10.1 of the Credit Agreement.


5.14    Arms-Length/Good Faith; Review and Construction of Documents. This
Amendment has been negotiated at arms-length and in good faith by the parties
hereto. The Borrower (a) has had the opportunity to consult with legal counsel
of its own choice and has been afforded an opportunity to review this Amendment
with its legal counsel, (b) has reviewed this Amendment and fully understands
the effects thereof and all terms and provisions contained in this Amendment,
and (c) has executed this Amendment of its own free will and volition.
Furthermore, the Borrower acknowledges that (i) this Amendment shall be
construed as if jointly drafted by the Borrower and the Lenders, and (ii) the
recitals contained in this Amendment shall be construed to be part of the
operative terms and provisions of this Amendment. Without limiting the
foregoing, Sections 1.2, 1.3 and 1.7 of the Credit Agreement shall apply to this
Amendment, mutatis mutandis.


5.15    Post-Closing Covenant. Within five (5) Business Days after the Effective
Date (or such later time as is approved by the Administrative Agent in its sole
discretion), duly executed counterparts of the deeds of trust and/or mortgages
in respect of (i) real property interests of Oklahoma Produced Water Solutions,
LLC, a Restricted Person, (A) acquired pursuant to that certain Purchase and
Sale Agreement, dated as of November 9, 2018, by and between Oklahoma Energy
Acquisitions, LP, as seller, and Oklahoma Produced Water Solutions, LLC, as
buyer, and (B) acquired pursuant to that certain Water Gathering and Disposal





--------------------------------------------------------------------------------





Agreement among Oklahoma Energy Acquisitions, LP and Oklahoma Produced Water
Solutions, LLC, dated October 1, 2018; and (ii) real property interests in
Blaine, Canadian, Garfield, Kingfisher, Logan and Major Counties, Oklahoma
acquired pursuant to (A) that certain Amended and Restated Crude Oil Gathering
Agreement among Oklahoma Energy Acquisitions, LP and the Borrower, dated
February 3, 2017, and (B) that certain Second Amended and Restated Gas Gathering
and Processing Agreement among Oklahoma Energy Acquisitions, LP and the
Borrower, dated June 29, 2018; in each case sufficient for recording purposes,
in form and substance satisfactory to the Administrative Agent. Any failure to
comply with this Section 5.15 shall constitute an immediate Event of Default.


[Signature Pages Follow.]





































































































--------------------------------------------------------------------------------













The parties hereto have caused this Amendment to be duly executed as of the day
and year first above written.
BORROWER: KINGFISHER MIDSTREAM, LLC


 
By:
/s/ John C. Regan
 
Name:
John C. Regan
 
Title:
Chief Financial Officer




















































--------------------------------------------------------------------------------









Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Security Agreement, the Pledge Agreement and the Guarantee, as
applicable) shall remain in full force and effect and shall continue to be the
legal, valid and binding obligation of the undersigned, enforceable against it
in accordance with its terms.
KINGFISHER STACK OIL PIPELINE, LLC
 
By:
/s/ John C. Regan
 
Name:
John C. Regan
 
Title:
Chief Financial Officer

SRII OPCO, LP


By: SRII Opco GP, LLC, its general partner
 
By:
/s/ John C. Regan
 
Name:
John C. Regan
 
Title:
Chief Financial Officer





OKLAHOMA PRODUCED WATER SOLUTIONS, LLC
 
By:
/s/ John C. Regan
 
Name:
John C. Regan
 
Title:
Chief Financial Officer






























--------------------------------------------------------------------------------











WELLS FARGO BANK, N.A.,
as Administrative Agent, L/C Issuer and a Lender
 
By:
/s/ Brandon Kast
 
Name:
Brandon Kast
 
Title:
Director






















































--------------------------------------------------------------------------------











ABN AMRO CAPITAL USA LLC,
a Lender
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director





 
By:
/s/ Anna C. Ferreira
 
Name:
Anna C. Ferreira
 
Title:
Vice President




















































--------------------------------------------------------------------------------











BARCLAYS BANK PLC,
a Lender
 
By:
/s/ Sydney G. Dennis
 
Name:
Sydney G. Dennis
 
Title:
Director
























































































--------------------------------------------------------------------------------











CAPITAL ONE, NATIONAL ASSOCIATION,
a Lender
 
By:
/s/ Matthew Brice
 
Name:
Matthew Brice
 
Title:
Vice President
























































































--------------------------------------------------------------------------------











CITIBANK, N.A.,
a Lender
 
By:
/s/ William McNeely
 
Name:
William McNeely
 
Title:
Senior Vice President



                                            



















































































--------------------------------------------------------------------------------











THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
a Lender
 
By:
/s/ Michael Borowiecki
 
Name:
Michael Borowiecki
 
Title:
Authorized Signatory


























































--------------------------------------------------------------------------------







EXHIBIT B
BORROWING NOTICE
Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 30, 2018 (as amended or supplemented, the “Agreement”), by and among
Kingfisher Midstream, LLC (the “Borrower”), Wells Fargo Bank, N.A., as
Administrative Agent, and certain financial institutions (“Lenders”). Terms that
are defined in the Agreement are used herein with the meanings given them in the
Agreement. The Borrower hereby requests a Borrowing of new Loans to be advanced
pursuant to Section 2.1 of the Agreement as follows:
Aggregate amount of Borrowing:
$
Type of Loans in Borrowing:
 
Date on which Loans are to be advanced:
 
Length of Interest Period for Eurodollar Loans:
__________ months
If combined with existing Loans see attached Continuation/Conversion Notice.
 

To induce Lenders to make such Loans, the Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:
(a)    The officer of the Borrower signing this instrument is the duly elected,
qualified and acting officer of the Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for the Borrower in
making the request herein contained.
(b)    All representations and warranties made by any Restricted Person in any
Loan Document are true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the date of the requested Borrowing as if such representations and
warranties had been made as of the date of such Borrowing, except to the extent
that such representation or warranty was made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects (except where qualified by materiality, in which case, true and correct
in all respects) as of such specific date and except that for purposes of this
Borrowing Notice, the representations and warranties contained in subsection (a)
of Section 5.6 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.2.
(c)    No Default exists as of the date of the requested Borrowing (or would
result after giving effect thereto).
(d)    Except to the extent waived in writing as provided in Section 10.1(a) of
the Agreement, the Borrower has performed and complied with all agreements and
conditions in the Agreement required to be performed or complied with by the
Borrower on or prior to the date hereof, and each of the conditions precedent to
Loans contained in the Agreement remains satisfied.


(e)    (i) At the time of and immediately after giving effect to the Borrowing
of the Loans (and any application of the proceeds thereof in the Ordinary Course
of Business on the date of such Borrowing) requested hereby, the Facility Usage
will not be in an amount in excess of the Availability, (ii) the Borrower and
the Restricted Subsidiaries shall not have any Excess Cash immediately prior to
or after giving effect to such Borrowing, in each case determined after giving
effect to any intended use of proceeds in the Ordinary Course of Business (as
set forth on Annex A to this Borrowing Notice) on or before the date that is one
Business Day after the date the Borrower receives the funds from such Borrowing,
nor shall such Borrowing, after giving effect to any such intended use of
proceeds in the Ordinary Course of Business set forth on Annex A to this
Borrowing Notice, be in an amount that would trigger a mandatory prepayment
under Section 2.7(e), and (iii) such Loans shall be funded into and maintained
until used in accordance with the Agreement in (A) an account of the Borrower
over which the Administrative Agent has “control” (within the meaning of Section
9.104 of the UCC) or (B) an Excluded Account to the extent permitted in
accordance with the definition thereof.
(f)    The making of such Loan as requested hereby is not prohibited by any Law.





--------------------------------------------------------------------------------





(g)    The officer of the Borrower signing this instrument hereby certifies
that, to the best of his knowledge after due inquiry, the above representations,
warranties, acknowledgments, and agreements of the Borrower are true, correct
and complete.
IN WITNESS WHEREOF, this instrument is executed as of _____________, 20____.
KINGFISHER MIDSTREAM, LLC
 
By:
 
 
Name:
 
 
Title:
 












